NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



CHRISTOPHER ERIC NUTTING,                      )
                                               )
             Appellant,                        )
                                               )
v.                                             )         Case No. 2D18-4515
                                               )
SARA LOUISE NUTTING,                           )
                                               )
             Appellee.                         )
                                               )

Opinion filed September 20, 2019.

Appeal from the Circuit Court for
Hillsborough County; Jennifer Gabbard,
Judge.

Jerome C. Williams, Jr., of Law Office of
Jerome C. Williams, Jr., St. Petersburg, for
Appellant.

No appearance for Appellee.



PER CURIAM.


             Affirmed.


BLACK, BADALAMENTI, and SMITH, JJ., Concur.